Citation Nr: 1729032	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO. 06-07 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease (COPD), with related liver and spleen disorders, to include as secondary to service-connected asbestosis/asbestos-related lung disease.

2. Entitlement to service connection for lymphoma or lung cancer, to include as a result of exposure to ionizing radiation and as secondary to service-connected asbestosis/asbestos-related lung disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1955 to April 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In March 2008, September 2010, April 2012, November 2012, and most recently in December 2016, the Board remanded the claim for further development. There was substantial compliance with the Board's remand directives to decide the claims on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's pulmonary disorder, diagnosed as COPD, is not etiologically related to service or caused or aggravated by his service-connected asbestosis.

2. The Veteran does not have a liver or spleen disorder that is etiologically related to service.

3. The Veteran had a diagnosis of lymphoma and was exposed to ionizing radiation in service with onsite participation in Operation REDWING.


CONCLUSIONS OF LAW

1. The criteria for service connection for a pulmonary disorder, to include COPD, with related liver and spleen disorders, to include as secondary to service-connected asbestosis/asbestos-related lung disease, have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

2. The criteria for entitlement to service connection for lymphoma, to include as a result of exposure to ionizing radiation and as secondary to service-connected asbestosis/asbestos-related lung disease, have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.311 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012). The VA examination reports and addendum opinions during the appeal period collectively provided clear explanations in support of the examiners' opinions and findings. See Monzingo, 26 Vet. App. at 107 (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

VA has satisfied its duties to notify and assist, and the Board may proceed with appellate review.


Service Connection, Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Lymphoma, as a malignant tumor, is a chronic condition listed under 38 C.F.R. § 3.309(a); and thus, 38 C.F.R. § 3.303(b) is applicable. See id.; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be established based upon a legal presumption by showing that a disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.307, 3.309(a). 

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury. To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
Pulmonary Disorder / Related Liver and Spleen Disorders

The Veteran contends that he is entitled to service connection for a pulmonary disorder (other than asbestosis) because it was caused by or incurred in service to include asbestos exposure and as secondary to his service-connected asbestosis. 

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims. VA has, however, issued a circular on asbestos-related diseases. DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos. The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI. (This has now been reclassified in a revision to the Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.) See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors. M21-1, Part IV, Subpart ii, Chapter 2, Section C, Subsection (h).

In this regard, the M21-1 provides the following non-exclusive list of asbestos-related diseases/abnormalities: asbestosis, interstitial pulmonary fibrosis, tumors, effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract. See M21-1, part IV, Subpart ii, Chapter 2, Section C, 9 (b).

The M21-1 also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment. See M21-1, part IV, Subpart ii, Chapter 2, Section C, 9 (f).

The Veteran currently has a pulmonary disorder (other than his service-connected asbestosis), specifically, COPD, as indicated in a March 2017 addendum VA opinion. The Veteran was exposed to asbestos as a pipe fitter in the Navy. While the Veteran's current COPD and his in-service to asbestos is not disputed, service connection for a pulmonary disorder is not warranted. A nexus is not shown between the Veteran's COPD and service to include his exposure to asbestos or as secondary to his service-connected asbestosis. 

In a March 2005 VA examination, the VA examiner opined that although the Veteran was exposed to asbestos in the Navy, his respiratory problems were all because of COPD. Further, the VA examiner explained that COPD was caused by cigarette smoking and not by pulmonary asbestosis. Pulmonary function studies revealed no restrictive defects and only showed obstructive lung problems which are not seen in pulmonary asbestosis. 

In a September 2009 VA examination report, the VA examiner stated that the Veteran's COPD was due to cigarette smoking. The VA examiner provided the rationale that pulmonary function studies revealed no evidence of restrictive lung disease or abnormal diffusion capacity and therefore restrictive disease was not present. Further, he explained that COPD is an irreversible obstructive lung disorder.

The VA examiner also opined that it was less likely as not that the Veteran's service-connected asbestosis caused or aggravated any additional lung disease beyond its natural progression. The VA examiner explained that there was no information to suggest that the Veteran's COPD had been affected, caused, worsened, or aggravated by asbestos. Asbestos was an incidental finding noted with surgery when the Veteran's lung granuloma was removed. Pulmonary studies suggested obstructive lung findings with minimal restrictive abnormality due to the lung surgery. The Veteran's response to bronchodilators suggested an asthmatic component and the Veteran had a normal diffusion capacity which suggested no parenchymal lung damage through asbestos disease. 

Furthermore, the September 2009 VA examination report includes a history of the Veteran's lung surgery. Upon a routine physical examination in 1983, a chest radiograph revealed a right upper lobe lesion, the Veteran had been a cigarette smoker since his 20s and subsequently had a right thoracotomy to remove the lesion which was believed to be cancer at the time and then proven otherwise. The Veteran was noted to have smoked cigarettes from the 1950s to 1970s, often two packs a day, which calculates to a total pack per year history of 40.

In a December 2010 addendum VA medical opinion, the examiner stated that the Veteran's service-connection for asbestosis did not change his September 2009 opinion on service incurrence or aggravation of a pulmonary disorder separate and distinct from asbestosis. The VA examiner stated that pulmonary asbestosis can manifest in restrictive disease which was not present. The Veteran had an irreversible obstructive lung disorder, COPD. 

In an April 2012 addendum VA medical opinion, the examiner opined that the Veteran's COPD is not etiologically related to his in-service complaints of the flu in June 1957 and chest pains in October 1957. 

A March 2017 addendum VA medical opinion reflects that the Veteran's only diagnosed pulmonary disorder other than asbestosis or lung cancer/lymphoma is COPD. The VA examiner concluded that it was less likely as not that the disorder had its onset in service or was otherwise related to active service to include exposure to asbestos. Also, the VA examiner opined that the Veteran's COPD was less likely as not caused by or aggravated by his service-connected asbestosis. The VA examiner explained that COPD is an obstructive disorder, which was caused by cigarette smoking and asbestosis is a restrictive disorder. Further, the examiner noted that COPD was not aggravated by asbestosis as current pulmonary function tests (September 2015) revealed no worsening of pulmonary obstruction.

As shown in the VA medical examination reports and addendum opinions above from March 2005, September 2009, December 2010, April 2012, and March 2017, the Veteran's current COPD was not caused by or related to service and was not caused by or aggravated by his service-connected asbestosis; therefore service-connection is not warranted. The VA examiners on numerous occasions attributed the Veteran's current COPD to cigarette smoking. The Veteran has attempted to establish a nexus through his own lay assertions that his pulmonary disorder, COPD, was caused or related to service or caused or aggravated by his service-connected asbestosis; however, the Veteran has not demonstrated competency to offer opinions as to the etiology of his COPD. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert, 21 Vet. App. at 462. Pulmonary disorders, including COPD require specialized training for determinations as to diagnosis and causation, therefore, not susceptible to lay opinions on etiology. The Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his COPD and service or his service-connected asbestosis. The most competent and probative evidence on etiology are the VA medical examination reports and addendum VA medical opinions that weigh against the Veteran's claim for service connection. 

The preponderance of the evidence is also against a finding that the Veteran has a current diagnosis for a liver or spleen disorder; therefore, service connection for liver or spleen disorder is not warranted. In a May 2005 private medical record, the Veteran complained of abdominal pain. The physician noted that incidental cysts in the spleen, kidneys, and the liver were found, however, there was no significant abnormal pathology and no evidence of inflammatory disease. In a March 2017 VA addendum medical opinion, the examiner stated that the Veteran did not have a diagnosed liver or spleen disorder. He noted that only simple cysts were detected and that there was no pathologic significance detected. Further, the VA examiner stated that cysts of the liver and spleen were not caused by asbestos exposure nor caused by or aggravated by the service-connected asbestosis. The December 2010 VA examiner determined that the Veteran did not have liver or spleen disorders. In an April 2012 addendum medical opinion, the VA examiner stated that the Veteran did not have a splenic disorder based on a diligent review of the Veteran's records. The Veteran has a history of cysts in the liver and spleen, however, was never diagnosed with a disability and VA examiners have determined that the cysts are not etiologically related to service or the Veteran's service connected asbestosis. 

The preponderance of the evidence is against the claim of service connection for a pulmonary disorder, to include COPD, with related liver and spleen disorders, to include as secondary to service-connected asbestosis/asbestos-related lung disease, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Lymphoma / Lung Cancer

The Veteran's proposed theory of entitlement is one of presumptive service connection, based on an assertion of exposure to ionizing radiation during Operation REDWING while aboard the U.S.S. Badoeng Strait CVE 116.

Service connection for a disability based on ionizing radiation exposure during service may be established in one of three ways: (a) presumptively service connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309 (d) for radiation-exposed veterans, (b) directly service connected after specified development procedures are conducted under the special framework of 38 C.F.R. § 3.311 if the claimed condition is a radiogenic disease, or (c) directly service connected by showing that the disease was incurred in, or aggravated by, service. 

VA considers a "radiation exposed Veteran" as one who, while serving on active duty or on active duty for training or inactive duty for training, participated in a radiation-risk activity. "Radiation-risk activity" includes on-site participation in a test involving the atmospheric detonation of a nuclear device. See 38 C.F.R. § 3.309. Diseases subject to presumptive service connection based on participation in a "radiation-risk activity" are the following: (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myelomas; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvi) bronchial alveolar carcinoma; (xvii) cancer of the bone; (xviii) cancer of the brain; (xix) cancer of the colon; (xx) cancer of the lung; and, (xxi) cancer of the ovary. 38 C.F.R. § 3.309(d)(2).

Service connection for lymphoma is warranted based on a presumption of exposure to ionizing radiation. In a June 2010 statement in support of claim, the Veteran reported that his condition had progressed to lung cancer. In January 2017 and March 2017, the VA examiner stated that the Veteran did not have a current diagnosis of lymphoma. However, private medical records from June 2010 indicate that the Veteran was diagnosed with clinical stage III follicular grade 1-2 lymphoma presented as an ill-defined soft tissue mass noted within the mesentery of the small bowel. A December 2011 private medical record reflects that the Veteran had a history of non-Hodgkin's lymphoma status post chemotherapy. The past medical history notes that the Veteran was recently treated for his lymphoma, completed chemotherapy, and was in remission. While the Veteran does not currently have lymphoma or lung cancer, the Veteran was diagnosed with lymphoma during the appeal period and therefore for purposes of VA compensation had a disability.

In a May 2011 statement, the Veteran asserted that his lymphoma was attributable to his exposure to ionizing radiation during operation REDWING while stationed aboard the U.S.S. Badoeng Strait. Operation REDWING is among atmospheric nuclear tests noted under 38 C.F.R. § 3.309(d) to have been conducted during the time that the Veteran was on active duty. Military personnel records show that the Veteran was aboard the U.S.S Badoeng Strait CVE 116 during the operational period of REDWING from May 5, 1956 to August 6, 1956. Records show that the Veteran had taken leave from December 22, 1955 to January 4, 1956 and August 26, 1956 to September 9, 1956 from the U.S.S. Badoeng Strait. There is no indication that the Veteran was not aboard the ship during the operational period of REDWING. Furthermore, the Veteran's military personnel records contains a record indicating that the Veteran was an atmospheric nuclear test participant aboard the U.S.S. Badoeng Strait during Operation REDWING from April 13, 1956 to August 6, 1956 with a total recorded exposure of 1.285 REM gamma.

Accordingly, as lymphoma (except Hodgkin's disease) is a disease subject to presumptive service connection based on participation in a "radiation-risk activity" under 38 C.F.R. § 3.309(d)(2) and the Veteran has documented proof that he was an atmospheric nuclear test participant aboard the U.S.S. Badoeng Strait during Operation REDWING, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for lymphoma have been met. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert, 1 Vet. App. at 49.

The Board expresses no opinion regarding the severity of the disability. The agency of original jurisdiction will assign an appropriate disability rating on receipt of this decision, based on applicable regulation. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


ORDER

Entitlement to service connection for a pulmonary disorder, to include COPD, with related liver and spleen disorders, to include as secondary to service-connected asbestosis/asbestos-related lung disease, is denied.

Entitlement to service connection for lymphoma is granted.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


